Citation Nr: 0506149	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to February 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is related to his period 
of active duty. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The December 2002 Statement of the Case (SOC) and the 
November 2003 Supplemental Statement of the Case (SSOC) 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
of entitlement to service connection for PTSD was being 
denied because the evidence did not show that the veteran 
currently suffered from PTSD.  The SOC and SSOC made it clear 
to the veteran that in order to prevail on his claim, he 
would need to present evidence that he had been diagnosed 
with PTSD and currently suffered from PTSD.  The RO sent 
letters dated in March 2002, May 2002 and August 2003 that 
told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do, as 
well as informing the veteran of what was necessary for his 
claim to be granted.  The RO obtained service medical 
records, service personnel records, and provided the veteran 
with VA examinations in July 2002 and October 2003.  The 
veteran testified at a Travel Board hearing.  The veteran 
stated in December 2003 that there was no other evidence 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notices were provided in March 2002 and May 
2002, which were prior to the August 2002 rating decision.  
Therefore, VA has complied with the requirements of Pelegrini 
with respect to the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004).  
Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  

The veteran has claimed entitlement to service connection for 
PTSD that he believes is related to two incidents in service.  
He has claimed stressors related to service in the Persian 
Gulf including seeing dead bodies and the aftermath of 
battles.

The veteran stated at his hearing that he has not received 
treatment for PTSD from either VA or private doctors.  He did 
indicate that he was seen while in service and it was 
suggested he had some symptoms of stress and anxiety. 

The veteran underwent a VA examination in July 2002.  The 
examiner reviewed the claims folder in detail including 
reviewing the treatment note from the health clinic at 
Aberdeen Proving Ground in July 1992.  The veteran complained 
of depression, which seemed rather moderate.  The veteran has 
a labile affect.  On examination, the veteran demonstrated no 
form of thought disorder or communications.  The veteran's 
hygiene was good and there was no evidence of impairment of 
memory.  The veteran admitted some suicidal ideation in the 
past with no real intent, he denied homicidal ideation.  The 
veteran did not complain of delusions, hallucination, 
obsessive or ritualistic behaviors.  The examiner noted the 
veteran's rate of speech as normal.  The veteran denied panic 
attacks.  The veteran did complain of depression and 
difficulty sleeping.  The examiner noted that the veteran 
certainly has some distress but does not meet all the 
criteria for PTSD.  In particular, the examiner was unable to 
find any evidence of specific traumatic re-experiencing.  The 
examiner diagnosed the veteran with depressive disorder, but 
did not diagnose the veteran with PTSD.

The veteran underwent a second VA examination in October 
2003.  The examiner again reviewed the veteran's claims 
folder.  The veteran complained of intrusive memories and 
flashbacks, but was unable to provide any details of these 
memories and flashbacks.  On examination the veteran was 
casually dressed with adequate hygiene.  The veteran was 
oriented with no evidence of any psychotic thought process 
during the examination.  There was no evidence of memory loss 
and no difficulty with social judgment.  The veteran 
complained of depression and hallucinations but was unable to 
describe the hallucinations.  The veteran did report some 
homicidal and suicidal ideation.  The examiner noted the 
veteran was suffering from a personality disorder. The 
examiner stated that the veteran's recounting of details did 
not provide sufficient information to establish PTSD 
symptoms.  The examiner diagnosed the veteran with alcohol-
induced mood disorder, dysthymic disorder, and a personality 
disorder.  There was no diagnosis of PTSD.

The Board finds that the veteran has not been diagnosed with 
PTSD in accordance with DSM-IV criteria.  Both the July 2002 
VA examination and October 2003 VA examination failed to 
establish a diagnosis of PTSD.  The veteran also testified 
that he has not been treated at all for PTSD or any other 
psychiatric disability since service.
 
Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2004).  








ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


